COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re State of Texas, ex rel. Kim Ogg

Appellate case number:   01-20-00319-CR

Trial court case number: 1670011

Trial court:             230th District Court of Harris County

       The State has filed a document with this Court entitled “Emergency Petition for Increased
Bail Pending Indictment Under Code of Criminal Procedure Article 16.16.”1 We deny the petition.
       It is so ORDERED.

Judge’s signature: _____/s/ Gordon Goodman______
                               Acting for the Court

Panel consists of Justices Goodman, Kelly, and Landau

Date: __April 15, 2020___




1
       The underlying case is State of Texas v. Timothy Singleton, cause number 1670011,
       pending in the 230th District Court of Harris County, Texas, the Honorable Chris Morton
       presiding.